                                                                                     E-FILED
                                                         Tuesday, 24 March, 2020 04:02:29 PM
                                                                Clerk, U.S. District Court, ILCD

             IN THE UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                       URBANA DIVISION

JEREL HINES,                                      )
                                                  )
      Plaintiff,                                  )
                                                  )
      v.                                          )     No. 2:18-CV-2159
                                                  )
JBR TRUCKING LLC and                              )
CARRY TRUCKING SERVICES LLC,                      )
                                                  )
      Defendants.                                 )

                           OPINION AND ORDER

SUE E. MYERSCOUGH, U.S. District Judge.

      This cause is before the Court on the Plaintiff Jerel Hines’

Motion for Entry of an Order for Default, d/e 37, which the Court

construes as a Motion for Default Judgment. For the reasons that

follow, Plaintiff’s Motion for Entry of an Order for Default is

GRANTED.

           I. BACKGROUND AND PROCEDURAL HISTORY

      In June 2018, Plaintiff filed a Complaint 1 against JBR/Carry

Trucking alleging discrimination based on Plaintiff’s race in


1Plaintiff filed his Complaint pro se. However, in October 2018, two attorneys
entered their appearances for Plaintiff (d/e 16, 17) and, in April 2019, a third
attorney entered an appearance for Plaintiff (d/e 26).

                                 Page 1 of 22
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000

et seq. Compl., d/e 1. Plaintiff alleged race discrimination (Count I)

and retaliation (Count II). Id. at 4–6. Plaintiff also brought a state

law claim under the Illinois Human Rights Act, 775 ILCS 5/1-101

et seq. Id. at 7. Plaintiff alleged that JBR was the successor/alter

ego of Carry Trucking. Id. at 2.

     The Complaint contains the following allegations. Plaintiff was

hired on March 21, 2015, as a truck driver. Id. He was the only

African American employee with the company. Id. at 3. During his

employment, he complained about employees making racists

comments against interracial dating amongst whites and blacks.

Id. Plaintiff reported racial slurs to the owner, Carrie Bentley. Id.

at 4. Plaintiff also reported to a human resources employee that an

employee stated “white is right” in reference to another employee

mentioning Plaintiff. Id. at 3. This same employee stated he would

“get rid” of Plaintiff. Id. at 4. Ms. Bentley did not investigate,

discipline, or otherwise remedy the racially hostile environment at

the company. Id.




                              Page 2 of 22
     Plaintiff was a union employee subject to a collective

bargaining agreement, under the terms of which, in the event of a

layoff, employees with the most seniority were to be laid off last. Id.

at 3. In October 2015, despite being the most senior employee with

the company, Plaintiff was laid off while Plaintiff’s white

counterparts who were less senior to Plaintiff were not laid off. Id.

On April 29, 2016, Plaintiff was fired without cause. Id. at 2, 4.

According to Plaintiff, the purported reasons for his termination

were a pretext for discrimination because Plaintiff did not engage in

any of the conduct forming the purported basis for his termination.

Id. at 5–6. Plaintiff also asserts that he was retaliated against for

engaging in the statutorily protected activity of reporting and

complaining of harassment, racism and unfair practices. Id.

Plaintiff seeks compensatory damages for physical and mental

injuries, future pecuniary losses, reimbursement of costs and

attorney’s fees, reinstatement of employment, expungement of any

wrongdoing from Plaintiff’s personal file, back pay, and front pay.

     On August 27, 2018, counsel entered an appearance for

“Defendants, CARRY TRUCKING SERVICES, LLC, an Illinois



                             Page 3 of 22
Limited Liability Company, erroneously sued as CARRY TRUCKING

and JBR TRUCKING LLC, a dissolved Illinois Limited Liability

Company, erroneously sued as JBR.” See Entry of Appearance (d/e

13).2 Defendants moved to dismiss, asserting that Title VII only

applies to businesses who employ fifteen or more employees for at

least twenty weeks in a relevant calendar year and that Defendants

did not employ fifteen or more people. Mot. to Dismiss, d/e 18.

District Judge Colin S. Bruce—the judge assigned to the case until

the case was transferred to the undersigned judge—denied the

motion, noting that the fifteen-employee requirement was not

jurisdictional and concluding that Plaintiff did not have to allege

that Defendants employed at least fifteen employees to state a claim

of racial discrimination. Text Order, Nov. 15, 2018. Judge Bruce

refused to consider on a motion to dismiss the affidavit from the

Managing Member of Defendants asserting that at no time did

Defendants employ fifteen or more people, stating the argument was

better suited for summary judgment.


2The Court notes that the Illinois Secretary of State website reflects that Carry
Trucking Services, LLC was involuntarily dissolved on August 9, 2019.
https://www.ilsos.gov/corporatellc/CorporateLlcController (last visited March
20, 2020).

                                 Page 4 of 22
       On January 9, 2019, Defendants filed an Answer and

Affirmative Defenses. d/e 24. The affirmative defenses were: (1)

that Title VII only applies to businesses that employ fifteen or more

employees for at least 20 weeks in a relevant calendar year, and (2)

that that Plaintiff was never employed by Carry Trucking Services,

LLC.

       On May 7, 2019, counsel for Defendants moved to withdraw,

d/e 29, asserting that irreconcilable differences had arisen. On

May 23, 2019, Magistrate Judge Eric I. Long granted the motion

and directed Defendants’ counsel to certify with the Court that she

provided notice of the order to Defendants. Text Order, May 23,

2019. Judge Long advised Defendants that a corporation may not

appear pro se and that Defendants must obtain new counsel on or

before June 24, 2019. Thereafter, counsel for Defendants filed two

Certificates of Service, d/e 32, 34, reflecting that she served a copy

of the Text Order on Defendants. Once the Certificates of Service

were filed, Judge Long terminated Defendants’ former counsel from

the case. Text Order, June 25, 2019.




                             Page 5 of 22
     On June 25, 2019, Judge Long also issued an Order to Show

Cause, d/e 35, to “Defendant” on or before July 9, 2019 for its

failure to obtain counsel. Judge Long directed Defendants’ former

counsel to provide a copy of the Show Cause Order to “Defendant.”

Text Order, June 25, 2019. On July 15, 2019, Plaintiff filed a

Motion for Entry of An Order for Default, d/e 36, due to Defendants’

failure to file a show cause response by July 9, 2019. Judge Long

granted the Motion, noting that “Defendant’s” failure to find

replacement counsel despite multiple warnings to do so constituted

a “failure to otherwise defend the case” under Federal Rule of Civil

Procedure 55(a). Judge Long granted Plaintiff twenty-one days to

file a Motion for Default Judgment and directed Plaintiff to mail a

copy of the Order to “Defendants” last known address. Text Order,

July 16, 2019.

     On July 29, 2019, Plaintiff filed a Second Motion for Entry of

Default, d/e 37, which this Court construes as a motion for default

judgment. Plaintiff sent a copy of Motion by certified mail to Jeff

Bentley, Carry Trucking Services, LLC and to Carrie Boone a/k/a

Carrie Bentley. See d/e 37 at 3.



                            Page 6 of 22
     That same day, former counsel for Defendants filed a

Certification, d/e 38, noting that she provided notice to Defendants

of the Court’s June 25, 2019 Order to Show Cause by both regular

and Certified mail but that the certified mail to Carry Trucking

Services, LLC was marked as “UNCLAIMED” and returned.

     On August 19, 2019, this Court entered a Text Order noting

that the docket sometimes refers to a “defendant” and other times

refers to “defendants.” This Court also noted that the Entry of

Default was entered against “JBR Carry Trucking” but that, when

counsel entered an appearance for defendant, she identified

Defendants as “Carry Trucking Services, LLC” and “JBR Trucking

LLC.” Text Order, Aug. 19, 2019. The Court directed Plaintiff to

advise whether the Court can correct the docket to identify the

Defendants as “Carry Trucking Services, LLC” and “JBR Trucking

LLC.” Id. The Court also asked Plaintiff to file a Certificate of

Service showing that Plaintiff mailed a copy of the July 16, 2019,

Text Order to Defendants’ last known address, as directed by Judge

Long. Id.




                             Page 7 of 22
     On August 26, 2019, Plaintiff filed a Motion to Correct the

Docket. d/e 39. Plaintiff asserted that, when he filed his

Complaint, he argued that the companies were intermingled and

that each company employed him simultaneously. Id. at 1.

Through discovery, Plaintiff determined that JBR Trucking LLC, a

dissolved Illinois Limited Liability Company, and Carry Trucking

Services, LLC, a Limited Liability Company, were legally separate

entities owned and managed respectively by Carrie Boone a/k/a

Carrie Bentley and Jeffrey Bentley. Id. Plaintiff maintains that

both companies employed his services at all relevant times. Id.

Plaintiff requested that the Court correct the docket to identify the

Defendants as Carry Trucking Services, LLC and JBR Trucking,

LLC. This Court granted the Motion and directed the Clerk of the

Court to correct the docket accordingly. Text Order, August 28,

2019.

     Plaintiff also filed a Certificate of Service, d/e 40, which

reflected that he provided notice of the Court’s July 16, 2019, Order

by certified mail to the owners of the Defendants, Jeffrey Bentley

and Carrie Boone a/k/a Carrie Bentley. Service was effectuated on



                             Page 8 of 22
Carrie Boone a/k/a Carrie Bentley. Certification of service to

Jeffrey Bentley had yet to be returned and, according to UPS,

Jeffrey Bentley has been unresponsive in their attempts to complete

discovery.

     The Court subsequently determined that a hearing to

determine damages was required and directed Plaintiff to provide

notice of the Court’s order setting the hearing to Defendants. Text

Order, September 13, 2019. Plaintiff filed certificates of service

reflecting service on Carrie Boone a/k/a Carrie Bentley and Jeffrey

Bentley on September 24, 2019, and October 8, 2019, respectively.

See Certificates of Service, d/e 41, 42. The hearing on damages

was ultimately held on November 18, 2019. Minute Entry, Nov. 18,

2019. Defendants did not appear for the hearing. See id.

Following the hearing, Plaintiff filed a Written Closing Argument,

d/e 47, and a Petition for Attorneys’ Fees and Costs, d/e 48, in

support of his pending Motion for Entry of an Order for Default.

Plaintiff also sought, and was granted, leave to file a Motion to Cite

Additional Authority, d/e 49, in support of the Petition for

Attorneys’ Fees.



                             Page 9 of 22
                        II. LEGAL STANDARD

     Plaintiff moves for entry of an order of default and/or

additional miscellaneous relief pursuant to Federal Rule of Civil

Procedure 55. Upon the entry of default, the Court accepts the

facts set forth in the Complaint as true. Dundee Cement Co. v.

Howard Pipe & Concrete Products, Inc., 722 F.2d 1319, 1323 (7th

Cir. 1983) (“As a general rule, a default judgment establishes, as a

matter of law, that defendants are liable to plaintiff as to each cause

of action alleged in the complaint,” so long as the plaintiff’s

allegations are well-pled.) (internal quotation marks omitted). Upon

default, while all well-pled allegations regarding liability are taken

as true, allegations regarding damages are not. Wehrs v. Wells, 688

F.3d 886, 892 (7th Cir. 2012). A plaintiff seeking default judgment

must establish a right to the requested relief. In re Catt, 368 F.3d

789, 793 (7th Cir. 2004). The district court cannot enter a default

judgment without a hearing on damages unless “the amount

claimed is liquidated or capable of ascertainment from definite

figures contained in the documentary evidence or in detailed

affidavits.” E360 Insight v. Spamhaus Project, 500 F. 3d 594, 602



                             Page 10 of 22
(7th Cir. 2007) (quoting Dundee Cement Co., 722 F.2d at 1323).

When a plaintiff’s claim is not for a sum certain or a sum that can

be made certain, the Court may conduct hearings or make referrals

as it deems necessary to determine the amount of damages,

including directing an accounting. Fed. R. Civ. P. 55(b)(2). The

district court must then determine with reasonable certainty the

proper amount to award as damages to the prevailing party. In re

Catt, 368 F.3d at 793.

                           III. ANALYSIS

     The Court finds that Defendants have failed to appear, plead

to, or otherwise defend the Complaint filed herein within the time

period prescribed by the Federal Rules of Civil Procedure and Local

Rules. Accordingly, the allegations of liability contained in

Plaintiff's Complaint, Motion for Entry of an Order of Default, and

exhibits submitted in support thereof, taken as true, establish that

Defendants engaged in unlawful employment practices in violation

of Title VII of the Civil Rights Act of 1964. Defendants intentionally

discriminated against Plaintiff on the basis of his race and in




                            Page 11 of 22
retaliation for Plaintiff’s complaints of racial harassment when

Defendants terminated Plaintiff’s employment.

     Because the allegations regarding damages are not taken as

true, and because the amount claimed is not liquidated or capable

of ascertainment from definite figures contained in the documents

or in affidavits, the Court determined that a hearing was necessary

in this case. That hearing has now been held and Plaintiff’s

pending Motion for Entry of an Order for Default is ripe for ruling.

     Plaintiff asks the Court to render a judgment of default for the

statutory maximum of $50,000 for combined compensatory and

punitive damages, as well as $140,523.00 in back pay plus

$16,443.14 in pre-judgment interest. The court will grant these

damages requests.

     First, Plaintiff has submitted documentation clearly

demonstrating that he is entitled to $156,966.14 in backpay.

Plaintiff earned an average of $1,364.30 for each two-week pay

period during the time he was employed by Defendants. Between

the date of his termination and January 9, 2020, not counting the

two pay periods during which Plaintiff was rehired, there were 103



                            Page 12 of 22
pay periods. Multiplying Plaintiff’s average bi-weekly payment

amount by the number of pay periods yields a total of $140,523.00

in back pay.

     The prevailing party on a Title VII claim is also entitled to

prejudgment interest on an award of back pay. Hutchison v.

Amateur Elec. Supply, Inc., 42 F.3d 1037, 1045 (7th Cir. 1994).

Using the prime rate for the time period in question multiplied by

the average amount Plaintiff would have earned had he not been

terminated results in a total of $16,443.14 in pre-judgment interest.

     Victims of intentional discrimination prohibited by Title VII

may recover compensatory damages for “emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses.” 42 U.S.C. § 1981A(b)(3). Plaintiff requests

an award of $50,000.00 for pain, suffering, inconvenience, and

other nonpecuniary loss. Compensatory and punitive damages for

intentional discrimination are statutorily capped on the number of

employees employed by the employer during the year of

discrimination. 42 U.S.C. § 1981A(b)(3). The total number of

employees employed by Defendants was the subject of some dispute



                            Page 13 of 22
in this litigation as discussed previously. Defendants, however,

have abandoned this defense. And, as discussed in greater detail

later, the Court would conclude that Defendants were a single

employer employing more than fifteen employees for liability

purposes anyway. Plaintiff appropriately requests the most

conservative amount for these damages, which are capped at

$50,000 for an employer that employs more than more than

fourteen and fewer than 101 employees.

     Here, the Court heard Plaintiff’s sworn testimony at the

hearing on damages. Plaintiff was the sole breadwinner for his

family, supporting his wife and six children. Plaintiff testified that

as a result of his termination he suffered economic damages which

included the eviction of his family from their rented home and

repossession of the family’s car when Plaintiff could no longer make

the payments on them. Plaintiff also testified to the emotional

damage caused by these sudden and drastic changes to his quality

of life. Plaintiff further testified that since his termination he

suffered from anxiety, stress, and depression caused by the loss of

what had been a stable and rewarding career. The circumstances



                             Page 14 of 22
leading up to Defendants’ discriminatory termination of Plaintiff

were inherently humiliating and caused Plaintiff substantial

emotional distress. The details provided by Plaintiff’s testimony at

the hearing on damages and the inherently degrading

circumstances that Plaintiff experienced are sufficient to support

the statutory maximum emotional distress award. See EEOC v.

HCS Med. Staffing, Inc., 2012 WL 529593, at * 3 (E.D. Wis. Feb. 17,

2012) (awarding statutory maximum in compensatory damages

based on plaintiff’s affidavit testimony demonstrating emotional

distress). Accordingly, the Court will award $50,000 in

compensatory damages.

     Finally, the Court concludes that Defendants should be

treated as a single entity for purposes of liability. Plaintiff alleges in

his Complaint that “JBR is the successor or alter ego of CARRY

TRUCKING.” Compl. 1. While a defaulting party loses its ability to

contest the factual basis for the moving party’s claim, the defaulting

party does not admit mere conclusions of law. Jones v. Man 2 Men

USA, No. 09-CV-4596, 2013 WL 5432819, at *7 (N.D. Ill. Sept. 30,

2013) (quoting Marshall v. Baggett, 616 F.3d 849, 852 (8th Cir.



                             Page 15 of 22
2010)). “The single employer doctrine holds that when two entities

are sufficiently integrated, they will be treated as a single entity for

certain purposes.” Lippert Tile Co. v. Int'l Union of Bricklayers &

Allied Craftsmen, Dist. Council of Wis. & Its Local 5, 724 F.3d 939,

946 (7th Cir. 2013) (quoting Moriarty v. Svec, 164 F.3d 323, 332

(7th Cir. 1998)). To determine whether two nominally separate

business entities are a single employer, the Court must examine

four factors set out by the Supreme Court: “(1) interrelation of

operations, (2) common management, (3) centralized control of labor

relations, and (4) common ownership.” Trs. of Pension, Welfare, &

Vacation Fringe Benefit Funds of IBEW Local 701 v. Favia Elec. Co.,

995 F.2d 785, 788 (7th Cir.1993) (citing S. Prairie Constr. Co. v.

Local No. 627, 425 U.S. 800, 803 (1976)). “No one of these factors

is conclusive; instead, the decisionmaker must weigh the totality of

the circumstances.” Id. “Ultimately, single employer status . . . is

characterized by the absence of an arm’s length relationship found

among unintegrated companies.” Lippert Tile Co., 724 F.3d at 947

(quoting Lihli Fashions Corp., Inc. v. NLRB, 80 F.3d 743, 747 (2d

Cir. 1996)).



                             Page 16 of 22
     The Court concludes that JBR Trucking, LLC, and Carry

Trucking, LLC, are a single employer for purposes of liability.

“When analyzing the interrelation of operations, it is the ‘day-to-day

operational matters’ that are the most relevant.” Lippert Tile Co.,

724 F.3d at 947. JBR Trucking, LLC, was legally owned by Jeffrey

Bentley, while Carry Trucking, LLC, was owned by Jeffrey’s wife

Carrie Bentley. In response to interrogatories, Defendants admitted

that Jeffrey Bentley was the manager of Carry Trucking. Pl.’s

Written Closing Argument, Ex. D. The two companies shared an

office and operations area, and Jeffrey Bentley was the primary

manager for both companies. Supervisors and other employees also

worked interchangeably for both companies. In fact, Plaintiff

testified that during his employment the two companies were

indistinguishable such that he was unsure which of the companies

actually employed him and his coworkers. Plaintiff’s well-pled

allegations, which the Court accepts as true, show that under the

totality of the circumstances, the two Defendants are sufficiently

intertwined to be treated as a single employer.




                            Page 17 of 22
IV. PLAINTIFF’S PETITION FOR ATTORNEYS’ FEES AND COSTS

     Plaintiff also requests attorneys’ fees in the amount of

$30,515.00 and $163.71 in costs. Pl.’s Pet. For Attorneys’ Fees and

Costs 8, d/e 48. For the reasons that follow, the Petition is granted.

     The starting point in the determination of a reasonable fee is a

calculation of “the number of hours reasonably expended on the

litigation multiplied by the reasonable hourly rate.” Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983). The figure computed using

this method is termed the “lodestar.” Eddleman v. Switchcraft, Inc.,

927 F.2d 316, 318 (7th Cir. 1991). The lodestar figure is presumed

to be a reasonable fee award. Graham v. Sauk Prairie Police

Comm’n, 915 F.2d 1085, 1109 (7th Cir. 1990). Thereafter, the

court may adjust the figure to reflect various factors, including “the

complexity of the legal issues involved, the degree of success

obtained, and the public interest advanced by the litigation.”

Gastineau v. Wright, 592 F.3d 747, 748 (7th Cir. 2010); see also

Tolentino v. Friedman, 46 F.3d 645, 652 (7th Cir. 1995) (listing the

twelve factors courts should consider in determining attorney fees).

The party seeking fees bears the burden of proving the



                            Page 18 of 22
reasonableness of the hourly rate charged and the reasonableness

of the hours worked. Spegon v. Catholic Bishop of Chicago, 175

F.3d 544, 550 (7th Cir. 1999).

     Plaintiff’s Petition for Attorneys’ Fees and Costs is supported

by affidavits of Plaintiff’s attorneys and billing records from

Plaintiff’s attorneys’ law firm. The affidavits set forth the time each

attorney has expended on the case, the attorneys’ typical hourly

rates, and each attorney’s background and experience. Plaintiff’s

attorneys seek rates between $200 and $500 per hour.

     Attorney Richard Dvorak seeks the highest rate at $500 per

hour. Attorney Dvorak has been a licensed attorney since 1999 and

has handled hundreds of civil rights cases, including many

employment cases. Plaintiff has submitted a declaration from

Attorney Louis Meyer attesting to the reasonableness of Attorney

Dvorak’s hourly rate. Plaintiff also filed additional authority in

which a District Court Judge in the Northern District of Illinois

recently approved Attorney Dvorak’s hourly rate.

     Attorney Adrian Bleifuss Pardo seeks a rate of $350 per hour.

Attorney Bleifuss Pardo has been a licensed attorney since 2012,



                             Page 19 of 22
concentrating in civil rights cases. Attorney Bleifuss Pardo’s

requested rate was recently agreed to in a settlement agreement

reached in a case in the Northern District of Illinois.

     Attorney Loren Jones seek a rate of $200 per hour. Attorney

Jones was licensed in 2018 and has been employed by Plaintiff’s

attorneys’ law firm since September 2018. Attorney Jones has

submitted two declarations from attorneys who have worked with

Attorney Jones on other cases attesting to the reasonableness of the

rate sought. Attorney Jones ably represented Plaintiff in front of

the undersigned at the hearing on damages.

     These rates, although perhaps on the higher end for the

Central District of Illinois, are in line with rates that have recently

been approved in this District generally, and by this Court in

particular. See, e.g., Donaldson v. MBR Cent. Illinois Pizza, LLC,

No. 18-CV-3048, 2019 WL 4447969, at *3 (C.D. Ill. Sept. 17, 2019)

(approving hourly rates ranging from $250 to $400); Abellan v.

HRDS Le Roy IL, LLC, Case No. 16-1037, 2018 WL 6247260, at *10

(C.D. Ill. Nov. 29, 2018) (approving award of fees where attorneys

and paralegals billed at rates between $150 and $400 per hour).



                             Page 20 of 22
Plaintiffs’ attorneys have pursued this litigation diligently,

complying with numerous directives from the Court to ensure

service on recalcitrant defendants. Moreover, the vast majority of

the hours claimed—106.4 out of a total of 127.7—are attributed to

Attorney Jones at the lowest of the rates sought. Attorney Dvorak

and Attorney Bleifuss Pardo each seek fees for only 11.8 hours and

9.5 hours expended, respectively, at their higher rates. Plaintiff

also seeks costs in the amount $163.71.

     Taking into account Plaintiff’s success in this litigation and

the experience of Plaintiff’s attorneys, the Court, therefore, finds the

request for attorneys’ fees and costs to be reasonable and

appropriate for Plaintiff’s attorneys’ work in this litigation. Having

carefully considered Plaintiff’s Petition for Attorneys’ Fees and

Costs, the Petition is granted.

                           V. CONCLUSION

     Plaintiff’s Motion for Entry of an Order for Default, d/e 37, is

GRANTED. The Court awards Default Judgment for Plaintiff and

against Defendants in the amount of $206,966.14. Plaintiff’s

Petition for Attorneys’ Fees and Costs, d/e 48, is also GRANTED, for



                             Page 21 of 22
a total of $30,515 in fees and $163.71 in costs.

     The Clerk is directed to issue a judgment reflective of this

Order.

IT IS SO ORDERED.

CASE CLOSED.

ENTERED: March 24, 2020

FOR THE COURT:

                          /s/Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 22 of 22
